Citation Nr: 1535713	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  15-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Whether new and material evidence was received to reopen a claim for entitlement to accrued benefits.

4.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran died in April 2000.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions in March 2014 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the issues were developed for appellate review on the merits, a review of the record shows that claims for service connection for the Veteran's cause of death and for accrued benefits were denied in October 2001.  The issue of entitlement to death pension was also denied based upon excessive income and the issue on appeal as to that matter arises from a reapplication based upon current income.  The Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the cause of death and accrued benefits issues on appeal have been revised.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2001 VA decision by letter, the appellant was notified that her claims for Dependency and Indemnity Compensation including based upon a service-connected death, death pension, and accrued benefits were denied; she was notified of her appellate rights, but did not appeal.

2.  Evidence added to the record since the October 2001 decision raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.

3.  Evidence added to the record since the October 2001 decision does not raise a reasonable possibility of substantiating a claim for accrued benefits.

4.  The evidence shows the appellant's annual countable income effective September 1, 2013, exceeded VA's maximum annual rate of income for improved death pension purposes for a surviving spouse with one dependent.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and a claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence was not received and the claim for service connection for accrued benefits is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The appellant's countable annual income is in excess of the prescribed limit for entitlement to nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Those duties do not apply when, as in this case, determination of the issue is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (notice was not required where evidence could not establish entitlement to the benefit claimed).  VA records show the appellant, in essence, was provided notice of VA duties to notify and assist in March 2014, but a complete copy of that VA correspondence is not of record.  However, the facts are not in dispute, and there is no indication that any additional notice or development would aid the appellant in substantiating the claims addressed in this decision.  In addition, the claimant has been notified of the financial requirements for pension and the criteria for entitlement to payment of pension.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 2001 VA decision letter the appellant was notified that claims for death benefits, to include Dependency and Indemnity Compensation including claims based upon a service-connected death, death pension, and accrued benefits were denied.  She was notified of her appellate rights, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

Evidence added to the record since the October 2001 decision includes an April 2015 private opinion noting a relationship between benzene exposure and acute myeloid leukemia.  However, there is no evidence of record of any pending claim or timely pending appeal from a VA decision of record at the time of the Veteran's death.

Based upon the evidence of record, the Board finds that the evidence received since the October 2001 decision as to the service-connected death issue is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claim if it triggers a duty to assist in the development of evidence.  Therefore, the claim for entitlement to service connection for the cause of the Veteran's death must be reopened.  To that extent only, the appeal as to that matter is allowed.

The Board finds, however, that the evidence added to the record since the October 2001 decision does not raise a reasonable possibility of substantiating the claim for accrued benefits.  The new evidence is redundant in that it does not show any pending claim or appeal at the time of the Veteran's death, or any pending, unpaid benefits or entitlement to benefits at the time of the Veteran's death that have not been paid.  Therefore, the claim as to that issue is not reopened.

Death Pension

VA shall pay to the surviving spouse of each veteran who served for 90 days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. § 1541(a) (West 2015); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2015).

The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b) (2015).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2015); 38 C.F.R. § 3.271 (2015).

The types of income which are excluded from income for VA pension purposes include welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; certain medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; Alaska Native Claims Settlement Act payments, compensation under the Victims of Crimes Act of 1984, payments received unde the Medicaid transitional assistance program, and lump sum life insurance proceeds based upon the Veteran's death.  38 C.F.R. § 3.272 (2015).  

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g) (2015).  SSA disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  38 C.F.R. § 3.272 (2015).

The record shows that the appellant's annual income for VA purposes effective September 1, 2013, was $46, 209.  VA records show she received annual Social Security Administration (SSA) benefits of $20,314 and annual child support payments of $16,584.  The income limit for a surviving spouse with one dependent for that period was $10,492.  At her July 2015 hearing the appellant reported that there had been no significant change in her annual income.

Based upon the evidence of record, the Board finds the appellant's annual countable income effective September 1, 2013, exceeded VA's maximum annual rate of income for improved death pension purposes for a surviving spouse with one dependent.  Therefore, the claim for entitlement to death pension benefits must be denied.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence in this case is against the claim and the claim must be denied.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death and to that extent only, the appeal is granted.

New and material evidence was not received to reopen a claim for entitlement to accrued benefits, the appeal is denied.

Entitlement to death pension benefits is denied.


REMAND

Additional development is required as to the issue of entitlement to service connection for the cause of the Veteran's death.  The Board notes that an April 2015 private opinion reported that benzene exposure was the largest single cause of acute myeloid leukemia.  However, a March 2015 VA medical opinion found it was less likely that the Veteran's acute myeloid leukemia was caused by or a result of an upper respiratory infection in 1967 or exposure to benzene through petroleum during active service.  It was noted that the possible risk factors for acute myeloid leukemia included being male, smoking, and exposure to benzene, and that the evidence indicated the Veteran was only exposed to benzene in service for a short period of time and that his long-term smoking was a notable risk factor.  The Board notes that the March 2015 examiner provided no opinion as to whether the other identified final illness diagnoses of record were a result of service and caused or materially contributed to the Veteran's death.  An April 2000 VA death summary noted diagnoses of acute myelogenous leukemia, febrile neutropenia, typhlitis, renal failure, pancytopenia, vancomycin resistant enterococcus colonization, blood cultures positive for micrococcus, and intracranial hemorrhage.  In light of the evidence of record, the Board finds that additional development is required.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Provide the appellant notice of VA's duties as to the reopened claim of entitlement to service connection for the cause of the Veteran's death.

2.  Obtain a clarifying medical opinion from the March 2015 VA examiner, or if unavailable from another appropriate medical specialist, addressing whether it is at least as likely as not (50 percent probability or greater) that any identified final illness diagnoses was a result of service and caused or materially contributed to the Veteran's death.  The examiner should provide an opinion for acute myelogenous leukemia, febrile neutropenia, typhlitis, renal failure, pancytopenia, vancomycin resistant enterococcus colonization, blood cultures positive for micrococcus, and intracranial hemorrhage.  The examiner should also address the private opinion provided in April 2015 and any additional pertinent evidence of record.

3.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


